Citation Nr: 0519311	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for weakness and lack 
of energy, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sore muscles, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint aches, to 
include as due an undiagnosed illness.

6.  Entitlement to service connection for a skin disability, 
claimed as intertrigo and tinea cruris.

7.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to April 
1958 and again from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 2002, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.




FINDINGS OF FACT

1.  The veteran's complaints of fatigue, weakness, lack of 
energy, have been attributed to the veteran's depression.  
Competent medical evidence does not reveal that the claimed 
fatigue disorder is causally related to an incident of the 
veteran's military service.

2.  The veteran's complaints of memory loss, have been 
attributed to the veteran's depression.  Competent medical 
evidence does not reveal that the claimed memory loss 
disorder is causally related to an incident of the veteran's 
military service.

3.  The veteran's complaints of insomnia have been attributed 
to the veteran's depression.  Competent medical evidence does 
not reveal that the claimed insomnia disorder is causally 
related to an incident of the veteran's military service.

4.  The veteran's complaints sore muscles have been 
attributed to the veteran's arthritis.  Competent medical 
evidence does not reveal that the claimed sore muscle 
disorder is causally related to an incident of the veteran's 
military service.

5.  The veteran's complaints of joint aches have been 
attributed to the veteran's arthritis.  Competent medical 
evidence does not reveal that the claimed joint aches 
disorder is causally related to an incident of the veteran's 
military service.

6.  The competent medical evidence does not reveal that the 
veteran's skin disability is causally related to an incident 
of the veteran's military service.

7.  The competent medical evidence does not reveal that the 
veteran's pyschiatric disability is causally related to an 
incident of the veteran's military service


CONCLUSIONS OF LAW

1.  Weakness, fatigue and lack of energy, including due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).

2.  Memory loss, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

3.  Insomnia, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

4.  Sore muscles, including due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 
(2004).

5.  Joint aches, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2004).

6.  A skin disability, including due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

7.  A pyschiatric disability, including due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 1112, 1113,1131, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.317 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issues on appeal, the Board notes that a 
VA letter issued in December 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims for service connection were initially 
denied prior to his receipt of VCAA notification.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

The veteran's service medical records are silent for 
complaints of or treatment for skin rashes, muscle soreness, 
weakness or lack of energy, insomnia, a psychiatric 
disability, or joint aches.

In May 1994, the veteran underwent a VA Persian Gulf 
Examination.  The veteran reported that he was in the Persian 
Gulf from September 1990 through May 1991, where he was 
exposed to heavy smoke from the oil and gas fires.  He 
further reported that beginning in Saudi Arabia and 
continuing, he had experienced trouble with his left big toe 
(pain and swelling) and that despite seeing several doctors, 
he did not have a diagnosis.  He did not have any other joint 
pain, but occasionally his left second and third toes would 
go to sleep.  The veteran also stated that he would 
occasionally get nervous and slightly depressed, but that it 
was usually short-lived and would go away if he ran into a 
friend and began a conversation.  The examiner noted that the 
veteran's wife indicated that the veteran's memory was not as 
good as it used to be, but that the veteran did not really 
note that.  X-rays taken of the veteran's feet revealed that 
the veteran had degenerative joint disease.

In July 1995, x-rays were taken of the veteran's feet, right 
shoulder, and knees.  The examiner reported that the veteran 
had arthritis in his feet and knees, but that his shoulder 
was normal.

In a statement dated in August 1996, the veteran's wife 
indicated that the veteran's sleep pattern had substantially 
changed.  She stated that he would sleep two hours per night 
and seemed to confuse his nights with his days.  She further 
noted that he was very nervous, had memory lapses, and often 
talked to himself.  The veteran's wife also commented that 
she had noticed a lot of unusual changes in the veteran 's 
behavior since his return from Saudi Arabia.

In September 1996, the veteran underwent a VA compensation 
and pension examination.  He reported that he was in fairly 
good health when he was stationed in the Persian Gulf and 
that it was after his return that he began to feel weak and 
began to experience memory problems and increased difficulty 
in sleeping.  The veteran further reported that at the time 
of examination, that he was concerned about his painful, 
swollen left toe, which made him have increasingly difficulty 
in walking.  He stated that he had been told that the 
swelling and pain was caused by osteoarthritis.  He was also 
concerned about poor sleep at night, his memory problem, and 
a rash in the groin. 

Examination of the veteran's skin showed no evidence of a 
rash at that present time.  However, he did have mild 
inflammation of the groin - bilateral intertrigo.  An 
examination of the veteran's musculoskeletal system was 
normal, except for left big toe swelling and tenderness of 
the interphalangeal joint and metatarsal phalangeal joint of 
the big toe of the left side.  Neurologically, he was alert 
and oriented, his speech was clear and his reflexes and gait 
were normal.  Under the examiner's diagnostic impression, it 
was noted that no skin rash was present, except for mild 
intertrigo.  It was further noted that the veteran's 
osteoarthritis of the left big toe, was secondary to a 
possible old injury and that the veteran experienced anxiety 
and forgetfulness. 

In January 1997, the veteran underwent a VA compensation and 
pension psychiatric examination.  The veteran reported that 
he had memory deficits and occasional feelings of depression.  
He further noted that he felt great most of the time, but 
that every so often, he felt depressed.  However, these 
depressed feelings did not last very long.  He also indicated 
that he slept for three or four hours per night.  The 
examiner reported that the veteran looked his stated age, 
maintained good eye contact, was very friendly and 
cooperative, was very well groomed, and appeared to be a 
valid historian.  The examiner further reported that there 
was no evidence of any psychosis and that the veteran denied 
any auditory or visual hallucination.  However, the veteran 
appeared to have deterioration of brain functions.  The 
examiner stated that the veteran's subjective feelings of 
depression were not consistent with a valid diagnosis of mood 
disorder.  The examiner diagnosed the veteran with AXIS 1: 
cognitive disorder, not otherwise specified, dyssomnia, not 
otherwise specified, and AXIS III: possible exposure to 
chemical or nerve agents during Operation Desert Storm.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) Scale score of 70.

In VA depression screens dated in September 2000, January 
2001, and February 2001, the veteran denied experiencing 
fatigue or loss of energy, irritability, anxiety, or sadness, 
difficulty in sleeping, and thoughts of harming self and 
others.

In September 2000, the veteran underwent a VA physical 
examination.  He complained of sleeping difficulty, weakness, 
and pain in his shoulders, arms, legs, and lower back.  It 
was noted that the veteran was oriented times three, that he 
was ambulatory, and that there was no acute distress.  On the 
depression screen, the veteran indicated that he experienced 
fatigue and loss of energy and sleeping difficulty.  He 
denied feelings of being cut off from people, thoughts of 
harming self or others, or being super alert, watchful, or on 
guard.

An April 2001 VA Mental Hygiene outpatient record reveals 
that the veteran sought treatment for the first time.  The 
examiner reported that the veteran was alert and oriented 
times three, his speech was clear and coherent, his eye 
contact was fair, and his appearance was neat and orderly.  
He had a broad affect, his mood was pleasant, and his 
behavior was calm and cooperative.  He denied any suicidal or 
homicidal thoughts or audiovisual hallucination.

In an April 2001 VA outpatient treatment record, it was noted 
that the veteran was informed that a side effect of Paxil 
could be insomnia.

A VA psychiatric outpatient record dated in August 2001 
reveals that the veteran indicated that some days he slept 
better than others (noting that he had was sleeping better 
since he quit taking Benedryl).  He also complained of 
feeling tired for no reason at all.  The examiner reported 
that the veteran did not have any psychomotor agitation, 
dressed appropriately, and was well groomed with good 
hygiene.  It was also reported that the veteran maintained 
good eye contact, was pleasant and cooperative, had a 
euthymic mood, a congruent affect, and clear and articulate 
speech that was relevant and logical.  He denied any thoughts 
of hurting himself or others.  He did not have any psychotic 
symptoms and his memory and cognition was intact.  Further, 
his attention and concentration span was fair and he had good 
insight and judgment.  The examiner diagnosed the veteran 
with depressive disorder and assigned his a GAF score of 70.

In an August 2001 VA Mental Hygiene outpatient record, the 
veteran continued to complain of sleeping difficulty and 
feeling tired.  The examiner reported that he was alert and 
oriented times three and had clear and coherent speech, fair 
eye contact, and calm and cooperative behavior.  His 
appearance was neat and orderly, and he denied suicidal or 
homicidal thoughts.  The examiner's assessment was that the 
veteran continued to feel depressed at times and that his 
sleep had improved.

The veteran underwent a depression screen in conjunction with 
his September 2001 VA physical examination.  He denied 
experiencing fatigue/ loss of energy, feeling of being 
distant/ cut off from people, frequent episodes of 
irritability, anxiety, and /or sadness, thoughts of harming 
self or others, being super alert/ watchful, or on guard, or 
sleeping difficulty.

Private chiropractic records dated from February 2000 to 
September 2001 reveal that the veteran sought treatment for 
low back pain, left great toe pain, right hip pain.  The 
examiner's assessment was lumbar, sacroiliac, cervical, 
thoracic, subluxation, lumbalgia, and great toe gouty 
arthritis.

The veteran was afforded a VA psychiatric compensation and 
pension examination in December 2003.  The veteran complained 
of feeling depressed and not being able to sleep well when 
depressed.  He also indicated that his energy level was very 
low, that he got very tired easily, and that he had a very 
poor appetite. After an evaluation, the examiner diagnosed 
the veteran with recurrent major depression and assigned the 
veteran a GAF score of 70.  He indicated that the veteran's 
main psychosocial stressors were chronic depression and very 
mild impairment of his memory for remote and recent events.  
The examiner further reported that: 

[the veteran's] symptomology, like 
depression, poor appetite, problem with 
sleep in the form of very poor sleep, 
difficulty to concentrate and low energy 
level; all these symptoms began in 
1996...The etiology of major depression is 
most probably biologic in nature in the 
form of decreased neurotransmitter, 
particularly serotonin, epinephrine and 
dopamine...The patient at the present time 
is moderately depressed...People with 
depression also could have a memory 
problem as well as difficulty to 
concentrate.  
    
The veteran underwent a VA compensation and pension 
examination in January 2004.  After an in-depth physical 
examination, the examiner, in pertinent part, diagnosed the 
veteran with intermittent pain in cervical spine and 
degenerative spondylosis, muscle pains, and bilateral 
neuroforaminal encroachment with mild functional impairment, 
osteoarthritis of the knees, with nil-mild functional 
impairment, and chronic intermittent tinea cruris with 
topical over the counter antifungal treatments.  The examiner 
also noted that fibromyalgia is generally considered in 
someone less than 50 and polymyalgia rheumatica is generally 
considered in someone over 50 with an elevated sedimentation 
rate and anemia.





Criteria

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).



Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2004)

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Where laws or regulations change after a claim has been filed 
and before the administrative or judicial process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the veteran is entitled to 
consideration of his claimed fibromyalgia and chronic fatigue 
under the provisions governing undiagnosed illness.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
(2004).

Analysis

The veteran, who served in Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
April 1991, seeks service connection for a variety of 
physical complaints, including a skin disability, weakness 
and lack of energy, memory loss, insomnia, sore muscles, and 
joint aches.  He primarily contends that service connection 
is warranted under regulatory provisions governing 
undiagnosed illness in Persian Gulf War veterans.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004), which 
have been discussed in detail above.  The veteran also claims 
entitlement to service connection based on direct incurrence 
during service for a skin disability, as well as a 
psychiatric disability.  Having carefully examined the 
evidence of record in light of the veteran's contentions and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the veteran's claims.

1.  Fatigue, Weakness, and Lack of Energy

Fatigue is included in the list of signs or symptoms provided 
in 38 C.F.R. § 3.317, and chronic fatigue syndrome has been 
designated as a medically unexplained chronic multisymptom 
illness.  The record reflects that the veteran has complained 
of experiencing fatigue, weakness, and lack of energy since 
1996.  However, the record does not reflect that the veteran 
has been diagnosed with chronic fatigue syndrome.  Therefore, 
service connection for chronic fatigue syndrome, as a 
medically unexplained chronic multisymptom illness would not 
be appropriate.  Further, on VA examination in December 2003, 
after the veteran reported feeling sad and depressed and 
experiencing a poor appetite and low energy level, the 
examiner stated such symptomology, including that of that low 
energy level, was usually very common in people with major 
affective disorder, depressed type, which the veteran was 
diagnosed with.  As such, as the veteran's fatigue, weakness, 
and lack of energy are attributed to a clinically diagnosed 
disorder, service connection for fatigue due to an 
undiagnosed illness is not warranted.

Further, the veteran's service medical records do not show 
any treatment for weakness, low energy, or fatigue.  As noted 
above, the medical evidence establishes that the veteran's 
fatigue, weakness, and low energy were first demonstrated 
after service and have been found to be a symptoms associated 
with his major depressive disorder, a disability for which, 
as discussed below, service connection has not been 
established.  Therefore, a grant of service connection on a 
direct basis is not appropriate.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

To the extent that the veteran asserts that his fatigue, lack 
of energy, and weakness are related to his military service, 
the Board notes that statements from lay witnesses or the 
veteran that provide a medical diagnosis or nexus are not 
sufficient because they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for fatigue, low energy, and weakness, to include 
as due to an undiagnosed illness, and it must be denied.

2.  Memory Loss and Insomnia

The Board also finds that the preponderance of the evidence 
is against the veteran's claims for service connection for 
memory loss and insomnia, to include as due to an undiagnosed 
illness.  The evidence of record reflects that the veteran 
first complained of experiencing sleeping and memory problems 
in 1996.  However, the Board finds that the symptomatology 
for which the veteran has complained has not resulted in a 
disability that can be said to be "undiagnosed."  Although 
the Board acknowledges the veteran's contentions that he is 
experiencing an undiagnosed illness manifested by memory loss 
and insomnia incurred because of his period of service in 
Persian Gulf, the objective medical evidence (as found in the 
December 2003 VA compensation and pension examination) 
reveals that these symptoms can be attributed to a known 
clinical diagnosis, namely his major depression.  Thus, as 
there is, of record, medical evidence attributing the 
veteran's symptoms to a clinically diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 have not been met.

Further, the veteran's service medical records do not show 
any treatment for insomnia or memory loss.  As previously 
noted, the medical evidence establishes that the veteran's 
memory loss and insomnia were first demonstrated after 
service have been found to be a symptoms associated with his 
major depressive disorder, a disability for which, as 
discussed below, service connection has not been established.  
Therefore, a grant of service connection on a direct basis is 
not appropriate.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259 (1994).

To the extent that the veteran asserts that his memory loss 
and insomnia are related to his military service, the Board 
notes that statements from lay witnesses or the veteran that 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for insomnia and memory loss, including due to an 
undiagnosed illness, and must be denied.  

3.  Sore Muscles and Joint Aches

Muscle and joint pain are included in the list of signs or 
symptoms provided in 38 C.F.R. § 3.317.  The record reflects 
that the veteran has complained of experiencing muscle and/ 
or joint pain since his May 1994 VA Persian Gulf Examination.  
However, the Board finds that the symptomatology for which 
the veteran has complained has not resulted in a disability 
that can be said to be "undiagnosed."  Although the Board 
acknowledges the veteran's contentions that he is 
experiencing an undiagnosed illness manifested by memory loss 
and insomnia incurred because of his period of service in 
Persian Gulf, the objective medical evidence reveals that 
these symptoms can be attributed to a known clinical 
diagnosis.  In this regard, x-rays taken in May 1994 and July 
1995 demonstrate that the veteran had arthritis in his feet 
and knees.  Similarly, on VA examination in September 1996 
and December 2004, the veteran was diagnosed with 
osteoarthritis and degenerative spondylosis.  Thus, as there 
is, of record, medical evidence attributing the veteran's 
symptoms to a clinically diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.

The veteran's service medical records do not show any 
treatment for an arthritis disability in service.  Nor is 
there evidence that the veteran's arthritis manifest itself 
to a degree of 10 percent or more within from the date of 
termination of his period of service. Furthermore, as noted 
above, the medical evidence demonstrates that the veteran's 
muscle and joint pains have been found to be symptoms 
associated with his osteoarthritis and degenerative 
spondylosis.  Moreover, as the record does not contain any 
competent medical opinions that etiologically relate the 
veteran's osteoarthritis or degenerative spondylosis to 
service, a grant of service connection on a direct or 
presumptive basis is not appropriate.

To the extent that the veteran asserts that his muscle and 
joint pains are related to his military service, the Board 
notes that statements from lay witnesses or the veteran that 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for muscle and joint pain, including due to an 
undiagnosed illness, and the claim must be denied.  

4.  Skin disability

The evidence of record demonstrates that the veteran has a 
current skin disability, which has been diagnosed as 
intertrigo and tinea cruris.  However, the veteran's service 
medical records do not show treatment for skin disability, or 
a diagnosis of a skin disorder.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Moreover, there is no competent medical opinion of 
record which etiologically relates the veteran's intertrigo 
and tinea cruris to any incident of service.  Accordingly, a 
grant of service connection on a direct basis is not 
warranted.

As stated above, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 
3.317 service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  In this case, there is no 
competent evidence showing that the veteran has objectively 
exhibited signs or symptoms involving skin which are 
manifestations of an undiagnosed illness. The evidence shows 
that she received treatment for a diagnosed condition, i.e. 
intertrigo and tinea cruris.  The Board therefore finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran is not entitled to a grant of service connection 
on this basis.

To the extent that the veteran asserts that his tinea cruris 
and intertrigo are related to his military service, the Board 
notes that statements from lay witnesses or the veteran that 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability, to include as due to an 
undiagnosed illness, and it must be denied.  

5.  Psychiatric Disability

The evidence of record demonstrates that the veteran has a 
current pyschiatric disability, which has been diagnosed as 
depressive disorder and major depression.  However, the 
veteran's service medical records do not show treatment for a 
psychiatric disability in service or the manifestation of a 
psychosis disability to a degree of 10 percent within one 
year of the veteran's discharge from service. Moreover, there 
is no competent medical opinion of record which etiologically 
relates the veteran's depression to any incident of service.  
Significantly, a VA examiner in December 2003 stated that the 
etiology of the veteran's depression was most probably 
biologic in nature, in the form of decreased 
neurotransmitters.  Therefore, the veteran is not entitlement 
to a grant of service connection on a direct or a presumptive 
basis.

As noted above, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 
3.317 service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
a psychological disability which are manifestations of an 
undiagnosed illness.  The evidence shows that he received 
treatment for a diagnosed condition, i.e. depression.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a pyschiatric disability is not 
warranted on this basis.

To the extent that the veteran asserts that his psychiatric 
disability is related to his military service, the Board 
notes that statements from lay witnesses or the veteran that 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a pyschiatric disability, and it must be 
denied.  




ORDER

1.  Entitlement to service connection for weakness and lack 
of energy, to include as due to an undiagnosed illness is 
denied.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness is denied.

3.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness is denied.

4.  Entitlement to service connection for sore muscles, to 
include as due to an undiagnosed illness is denied.

5.  Entitlement to service connection for joint aches, to 
include as due an undiagnosed illness is denied.

6.  Entitlement to service connection for a skin disability, 
claimed as intertrigo and tinea cruris is denied.

7.  Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety is denied.




	                        
____________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


